Citation Nr: 1811754	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-99 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as irritable bowel syndrome, to include as secondary to medication for a service-connected skin disability.

3.  Entitlement to a rating in excess of 10 percent lateral collateral ligament sprain with tendonitis of the right ankle.


REPRESENTATION

Appellant represented by:	Michelle J. Cameron-Hunsaker, Attorney


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Navy from December 2001 to July 2007.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, January 2016, and April 2017 rating decisions by various Department of Veterans Affairs (VA) Regional Offices (ROs). The San Diego, California, RO has current jurisdiction over the claims file.

The issues of entitlement to service connection for scoliosis and a higher rating for a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A GI disorder was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSION OF LAW

A GI disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Veteran has been diagnosed with a chronic GI disorder, although the medical evidence is in conflict whether it can be characterized as irritable bowel syndrome (IBS) or chronic diarrhea.  Nonetheless, a current GI disorder has been shown.  

However, a chronic GI disorder was not shown in service. As such, entitlement based on an in-service chronic disease or injury is not warranted.  Moreover, neither IBS nor chronic diarrhea is listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, neither IBS nor chronic diarrhea are one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  

Nonetheless, the Veteran has asserted that his GI disorder is secondary to medication that he was previously prescribed for a now service-connected disability so entitlement to service connection on a secondary basis, as well direct service connection, will be discussed below.

Service Connection for a GI Disorder

The Veteran contends that he is entitled to service connection for chronic diarrhea (also claimed as IBS) due to medication he was prescribed for a service-connected acne disability.

Review of the Veteran's service treatment records (STRs) shows a diagnosis of acne in service and prescription treatment, to include Accutane.  However, STRs do not reflect a diagnosis of, or treatment for, a gastrointestinal disorder or chronic diarrhea.  The June 2007 separation examination also notes no history of bowel dysfunction.  Therefore, there is no evidence of a chronic disability associated with diarrhea during active service.  

Post service treatment records also referenced the Veteran's complaints of chronic diarrhea and a diagnosis of IBS.  

In a November 2015 VA examination to assess the nature and etiology of the Veteran's GI disorder, it was reported that he was diagnosed with chronic diarrhea in 2010.  He reported that he suffered from chronic loose stools with abdominal discomfort prior to moving his bowels.  He denied any symptoms of bloating.  He also noted his subjective belief, based on independent research following awareness of recent lawsuits stemming from prior use of Accutane, that his disorder was caused by or related to prior use of the drug for treatment of his service-connected acne.  He admitted that he discontinued use in 2007.

Following a review of the evidence and clinical evaluation, the examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of IBS.  In support of the stated conclusion, the examiner noted that the Veteran's onset of symptoms began several years after discontinuing use of Accutane.  Further, a review of relevant medical literature demonstrated that Accutane had been associated with "gastrointestinal inflammatory bowel disease, hepatitis, pancreatitis, bleeding and inflammation of the gums, colitis, esophagitis-esophageal ulceration, ileitis, nausea, other non-specific gastrointestinal symptoms."  Other literature described non-specific GI symptoms as including "nausea" and "stomach cramps."  

The examiner opined that the Veteran's symptoms were largely inconsistent with those noted in the medical literature, the date of onset occurred several years after use of Accutane was discontinued, and therefore a "nexus" could not be reasonably drawn between the Veteran's current symptoms and his prior use of Accutane.

The Board places significant probative value on the November 2015 VA examination which specifically addressed the issue on appeal.  At that time, the Veteran reported the symptoms associated with his GI disorder, including his belief that his symptoms were related to medication.  After a physical examination, the examiner opined that it was less likely than not that the Veteran's GI symptoms were related to medication taken for treatment of acne.  The examiner reflected that the symptoms started a number of years after the Veteran had discontinued the medication and that the medical literature regarding Accutane was not consistent with the Veteran's symptoms.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion, including a medical literature review.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In April 2017, the Veteran underwent a colonoscopy which showed diverticulosis in the sigmoid colon and non-bleeding internal hemorrhoids.  Biopsy results were negative and there was no evidence of anemia or eosinophilia.  He was prescribed daily probiotics and a special diet.  Prior use of Accutane to treat acne was reported from 2005 to 2011.  There was no opinion regarding a relationship to service.  Similarly, a November 2017 primary care treatment note shows a history of symptoms related to irritable bowel syndrome and diverticulosis.  He reported current symptoms including chronic diarrhea, stomach cramping, and flare-ups three to four times per day with bowel movements.  The flare-ups would last 30 minutes to 1 hour but there was no nexus established to service.

The Board has considered the Veteran's lay statements that his GI disorder is secondary to prior use of Accutane to treat service-connected acne.  While he is competent to describe his current symptoms of chronic diarrhea and report on its chronicity, he is not shown to have the requisite training or expertise to offer a medical opinion as complex as linking a current disability, such as chronic diarrhea (claimed as irritable bowel syndrome), to his prior use of Accutane as treatment for his service-connected acne years earlier.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by clinical records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a GI disorder, claimed as irritable bowel syndrome, to include as secondary to medication for a service-connected skin disability is denied.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Scoliosis.  STRs show numerous complaints of low back pain and the separation examination shows a diagnosis of scoliosis.  He reports current back pain and asserts that it is related to his scoliosis in service.  Several attempts have been made to schedule him for an examination.  The Board finds that an additional attempt must be made to schedule him for an examination so that an opinion regarding the etiology of his back condition, to include scoliosis, can be provided.  

The Veteran is notified that "the duty to assist is not a one-way street."  See Wood. Derwinski, 1 Vet. App. 190, 193 (1991).  He is obliged to cooperate in the development of his pending claim, to include keeping the VA apprised as to any changes which impact the adjudication process or any factors or issues which require consideration in scheduling a new examination.  He is, therefore, notified that he is expected to attend any future scheduled examinations unless there is a showing of good cause.  

In light of the foregoing, the AOJ is directed to document all attempts to contact him regarding examination scheduling and associate all related communications with the claims file.  

Right Ankle. In March 2016, the Veteran filed a timely notice of disagreement (NOD) to a January 2016 that increased his right ankle disability to 10 percent. In February 2017, the AOJ deferred further evaluation of the right ankle disability in order to afford him an examination.  The requested examination was completed in March 2017.  To date, however, a statement of the case (SOC) has not been issued addressing this issue. Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to the determination reached.  See Manlincon v. West, 12 Vet. App. 238, 240-24 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his low back disorder, to include scoliosis.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a)  The examiner should identify a diagnosis for any low back disorder found.

(b)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a low back disorder, to include scoliosis, was incurred in, caused or aggravated by active service or an in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

3.  Issue an SOC addressing the right ankle issue.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


